 MINE WORKERS DISTRICT 30 (SAMOYED ENERGY)District 30, United Mine Workers of America andSamoyed Energy Company, Inc.Local 1834, United Mine Workers of America andSamoyed Energy Company, Inc. Cases 9-CD-425-1 and 9-CD-425-213 July 1984DECISION AND DETERMINATION OFDISPUTEBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISThe charges in this Section 10(k) proceedingwere filed 20 July 1983 by the Employer, SamoyedEnergy Company, Inc., alleging that the Respond-ents, District 30 and Local 1834 of the UnitedMine Workers of America, violated Section8(b)(4)(D) of the National Labor Relations Act byengaging in proscribed activity with an object offorcing the Employer to assign certain work to em-ployees they represent rather than to certain em-ployees employed by the Employer. The hearingwas held 7 February 1984 before Hearing OfficerAndrew Schmidt.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I. JURISDICTIONThe Company, a Kentucky corporation, is en-gaged in the business of mining and selling bitumi-nous coal at its facility at Greasy Creek, PikeCounty, Kentucky. Based on a projection of its op-erations since about 14 June 1983, the Employerwill annually sell and ship goods valued in excessof $50,000 from its Pike County, Kentucky facilityto firms which will, in turn, sell and ship thesegoods to points directly outside the State of Ken-tucky. The parties stipulate, and we find, that theEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatDistrict 30 and Local 1834 of the United MineWorkers of America are labor organizations withinthe meaning of Section 2(5) of the Act.No representative for Local 1834 appeared at the hearing. Counselfor District 30 stated at the hearing that Local 1834's counsel was thenappearing in a criminal trial in Federal District Court, and entered an ob-jection by Local 1834's counsel to the holding of the hearing in his ab-sence. Notice of hearing was served 26 January 1984, and the recorddoes not contain a request for continuance or rescheduling by any party.271 NLRB No. 34II. THE DISPUTEA. Background and Facts of DisputeIn late May 1983,2 the Employer started prelimi-nary coal mining operations at a mine site atGreasy Creek in Pike County, Kentucky. FromMay through June, the Employer's work forceconsisted of four employees who had previouslyworked for the Employer at other locations. TheEmployer's president, Clifford Marenko, testifiedwithout contradiction that none of the four em-ployees was a union member, that none had everindicated to him that they had authorized unionrepresentation, and that no union had ever beencertified as the employees' collective-bargainingrepresentative. Three successive companies had op-erated the Greasy Creek mine before the Employ-er, and all had been signatory to contracts with theUnited Mine Workers. The employees of these pre-vious employers (referred to as "Greasy Creek em-ployees" in this decision) believed that they wereentitled to the work at the Greasy Creek mine be-cause they had "panel rights" to the work underprior Mine Workers contracts.On two occasions in June, District 30 Field Rep-resentative Eddie Ratliff told Marenko that he wasgoing to have problems unless he signed a unioncontract. Marenko refused to talk to Ratliff, andthe Employer's nonunion mining operation contin-ued. On 11 July, several individuals entered theEmployer's property, blocked the mine entrancewith logs and rocks, and threatened the Employer'semployees. At the mine site, Local 1834 Commit-teeman Chester Burke angrily accused Marenko ofrunning a scab operation and told Marenko that hewas going to run him out of Greasy Creek.The mine site picketing and violence continuedon the morning of 12 July. Individuals cut tele-phone lines, threw rocks, threatened employees,and blocked the mine entrance. Marenko then wentto District 30's office and discussed the situationwith District 30 President Ernie Justice. Justice in-formed Marenko that he should recall and employthe Greasy Creek employees because they had a le-gitimate claim to the work at the mine. Justice alsotold Marenko that the only employees he was in-terested in were the Greasy Creek employees. Mar-enko then signed the National Bituminous CoalWage Agreement of 1981 in District 30's office.Marenko testified that he signed the contract underheavy duress and only because he felt that he hadto sign to stay in business. Subsequently, the Em-2 All dates are 1983 unless otherwise noted.191 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer did not abide by the contract or replace itsemployees with Greasy Creek employees.3Mass picketing occurred at the mine site from 13July through 25 July. On 16 July, Burke told Mar-enko that the Employer "wasn't going to workunless every man that formerly worked at that op-eration got his job back" and that the picketswould "bust every man's head here is [sic] not be-longed to the union. And we'll run all the employ-ees off." On 18 July, Burke told Marenko that theEmployer could not employ its employees, andthat he was going to run Marenko out of GreasyCreek unless Marenko hired the Greasy Creek em-ployees. Ratliff, who was standing beside Burke,then referred to the contract and told Marenkothat he would have to discharge his employees andput the Greasy Creek employees back to work.Ratliff then presented, and Marenko accepted, agrievance on behalf of the Greasy Creek employ-ees. The Employer has subsequently refused toprocess the grievance.The situation at the mine grew more violentthroughout the next week, and two of the Employ-er's employees quit because of the violence. On 26July, the Employer secured a state court injunctionagainst blocking of public highways near the mineand violence or threats of violence. At the time ofthe hearing, the injunction was still in effect andthe Employer was conducting mining operationswith 10 employees.B. Work in DisputeThe disputed work involves the day-to-day pro-duction and maintenance activities associated withthe Employer's coal mining operation at the Em-ployer's mine located at Greasy Creek in PikeCounty, Kentucky.C. Contentions of the PartiesThe Employer contends that there is reasonablecause to believe that Section 8(b)(4)(D) of the Acthas been violated and that the relevant criteriafavor assignment of the work to its employees. TheEmployer also contends that there is no agreed-upon method for voluntary adjustment of this dis-pute. In this connection, the Employer argues thatthe 12 July collective-bargaining agreement shouldbe considered null and void, rather than a viabledispute resolution mechanism.District 30 contends that the 12 July collective-bargaining agreement constitutes a voluntarymethod for adjusting this dispute that is valid and3 On 31 January 1984 the General Counsel issued a complaint in Cases9-CB-5676-1, and 9-CB-5676-2 alleging, inter alia, that Local 1834 andDistrict 30 violated Sec. 8(bXIXA) and (2) of the Act with regard to theEmployer's signing of the contract.binding on all parties. District 30 alleges that man-datory provisions in the contract's grievance proce-dures provide for contractual resolution of this dis-pute and, further, that Marenko specifically agreedto arbitrate this dispute by accepting the 18 Julygrievance. District 30 points out that it has filed acivil action in Federal District Court seeking tocompel arbitration of the grievance. Accordingly,District 30 has moved to dismiss this proceeding.D. Applicability of the StatuteThe undisputed evidence shows that agents ofboth Respondents attempted to force the Employerto assign the disputed work to the Greasy Creekemployees rather than to the Employer's employ-ees. Thus, Local 1834 Committeeman Burke threat-ened Marenko that he would ruin the Employer'sbusiness unless Marenko replaced his employeeswith Greasy Creek employees, and Local 1834members supported Burke's demand with violentmass picketing. Further, District 30 RepresentativeRatliff told Marenko that Marenko would have todischarge his employees and put Greasy Creek em-ployees to work, and he was standing nearby whenBurke made similar threats.We are also not satisfied that District 30 hasdemonstrated the existence of sufficient evidence inthis case to establish that all parties have agreedupon and are bound to a method for voluntarilyadjusting this work dispute. In evaluating the evi-dence about the 12 July collective-bargainingagreement and its grievance procedures, we par-ticularly rely on: the highly charged and potential-ly coercive circumstances surrounding Marenko'sexecution of the contract and acceptance of thegrievance; the Employer's consistent refusal toabide by the contract or to arbitrate the grievance;the fact that the contract's validity is now beinglitigated in Federal District Court; and the lack ofevidence that any of the Employer's employees hasever authorized union representation.4Doubt existsas to the contract's validity and as to whether allparties will be bound to it. Consequently, we findno private means of settlement sufficient to pre-clude us from proceeding to a determination of thedispute.In sum, we find reasonable cause to believe thata violation of Section 8(b)(4)(D) has occurred andthat there exists no agreed method for voluntary4Compare Paperworkers Local 175 (Wesivaco Corp.), 224 NLRB 861,862 (1976) (employer's refusal to arbitrate and resistance to attempt tocompel arbitration in Federal court factors in finding no private means ofvoluntary adjustment); Carpenters Local 1752 (Pacific Coast Fireproofing),223 NLRB 168, 170-171 (1976) (lack of evidence that contract provisionswere enforced and fact that employer did not employ members of re-spondent union factors in finding insufficient evidence that contract wasviable).192 MINE WORKERS DISTRICT 30 (SAMOYED ENERGY)adjustment of the dispute within the meaning ofSection 10(k) of the Act. Accordingly, we find thatthe dispute is properly before the Board for deter-mination.5E. Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1. Certification and collective-bargainingagreementNeither the Respondents nor any other unit ofthe United Mine Workers has ever been certifiedby the Board as the collective-bargaining represent-ative of the Employer's employees. Marenko didexecute the National Bituminous Coal WageAgreement of 1981 in 1983. Considering the cir-cumstances surrounding the signing of the contract,as discussed above, we find that there is insufficientevidence to establish that the contract is currentlybinding on the Employer. Accordingly, we findthat the contract is not determinative of the dis-pute.2. Company preference and past practiceThe Employer has expressed a clear preferenceto employ its employees rather than the GreasyCreek employees. Since the Employer started oper-ations at the Greasy Creek mine, it has consistentlyassigned the disputed work to its employees. Theinitial employees employed at the mine had workedseveral years for the Employer at other locations,and the Employer was familiar with their skills andtraining. Other than the disputed 12 July agree-ment, the Employer has never had any type ofcontractual relationship with the United MineWorkers during the Employer's 8-1/2-year exist-ence. We find that this factor favors an award ofthe disputed work to the Employer's employees.I For these reasons, we also deny District 30's motion to dismiss thisproceeding.3. Efficiency of operation, relative skills, andsafetyThe Employer introduced a different type ofmining operation at the Greasy Creek mine. Whileprevious companies had employed conventionalmining operations, the Employer uses a continuousmining operation. A continucas mining operationutilizes some different equipment and mining tech-niques. The Employer has its own training pro-gram, and its employees are highly trained and ex-perienced in the operation and maintenance of allthe various types of continuous mining operationequipment. These employees have good productionand safety records. Although former Greasy Creekemployees can perform some of the jobs in a con-tinuous mining operation, there is no evidence thatthey have experience with continuous mining orthat they are qualified to operate and maintain con-tinuous mining equipment. Accordingly, we findthat the factors of efficiency of operation, relativeskills, and safety favor assignment of the work tothe Employer's employees.Conclusic nsAfter considering all the relevant factors, weconclude that employees of Samoyed Energy Com-pany, Inc., are entitled to perform the work in dis-pute. We reach this conclusion relying on the Em-ployer's assignment and preference, the relativeskills of the employees, the efficiency of the Em-ployer's operation, and safety. The determination islimited to the controversy that gave rise to thisproceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1. Employees employed by Samoyed EnergyCompany, Inc., are entitled to perform the day-to-day production and maintenance activities associat-ed with the Employer's coal mining operation atthe Employer's mine located at Greasy Creek inPike County, Kentucky.2. District 30, United Mine Workers of Americaand Local 1834, United Mine Workers of Americaare not entitled by means proscribed by Section8(b)(4)(D) of the Act to force Samoyed EnergyCompany, Inc., to assign the disputed work to em-ployees represented by them.193 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. Within 10 days from this date, District 30,United Mine Workers of America and Local 1834,United Mine Workers of America shall notify theRegional Director for Region 9 in writing whetherthey will refrain from forcing the Employer, bymeans proscribed by Section 8(b)(4)(D), to assignthe disputed work in a manner inconsistent withthis determination.194